DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent No. 9,957,827) in view of Swensen et al. (US Patent No. 5,630,593) and Nicholson (US Patent No. 5,240,263).
Note that Fig. 5 of the Swensen reference would rotate 90 degrees clockwise when modified to replace the seal in Fig. 8 of the Davis reference.
Regarding claim 1, the Davis et al. (hereinafter Davis) reference discloses a seal assembly (200), comprising: 
an outer tubular member (204) having an inner diameter (Fig. 8); 
an inner tubular member (202) disposed within the outer tubular member and having an outer diameter (Fig. 8), the inner diameter of the outer tubular member and the outer diameter of the inner tubular member forming an annulus therebetween (Fig. 8); and 
an annular seal (212c) disposed between the outer tubular member and the inner tubular member to seal the annulus, the annular seal being resilient to permit relative movement between the outer tubular member and the inner tubular member (Fig. 8).
However, the Davis reference fails to explicitly disclose the claimed radial cross-section of the annular seal and the inner tubular member comprises a reduced diameter portion that forms an inner groove in an outer surface of the inner tubular member, wherein a portion of the first annular leg portion is received within the inner groove, and wherein the end of the first annular leg portion is restrainably attached within the inner groove.
The Swensen et al. (hereinafter Swensen) reference, a seal, discloses making the annular seal comprising in a radial cross-section: 
a first annular leg portion (216) terminating at an end that is radially inward, the first annular leg portion comprising a first open loop (Fig. 5); and 
a second annular leg portion (e.g. at 212) extending from the first annular leg portion and terminating at an end that is radially outward, the second annular leg portion comprising a second open loop (e.g. loop at 212) and a third open loop (e.g. loop at 214).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the seal shape of the Davis reference in view of the teachings of the Swensen reference since the shapes are known equivalents in the art and in order to provide the desired sealing pressures.
The Nicholson reference, a seal, discloses providing grooves in the surface (22).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the grooves to the surfaces of the Davis reference in view of the teachings of the Nicholson reference in order to ensure that the seal is positioned correctly.
Regarding claim 2, the Davis reference, as modified in claim 1, discloses the end of the first annular leg portion is restrainably attached to at least one of the inner tubular member and the outer tubular member, and wherein the end of the second annular leg portion is restrainably attached to the other of the inner tubular member and the outer tubular member (Davis, Fig. 8).
Regarding claim 3, the Davis reference, as modified in claim 1, discloses wherein the outer tubular member comprises an increased diameter portion that forms an outer groove in an inner surface of the outer tubular member (Davis, Fig. 8), wherein a portion of the second annular leg portion is received within the outer groove, and wherein the end of the second annular leg portion is restrainably attached within the outer groove (Davis, Fig. 8).
Regarding claim 4, the Davis reference, as modified in claim 1, discloses the first open loop and the second open loop comprise opposing arcuate convolutions (Swensen, Fig. 5).
Regarding claim 5, the Davis reference, as modified in claim 4, discloses the second open loop and the third open loop comprise opposing arcuate convolutions (Swensen, Fig. 5).
Regarding claim 6, the Davis reference, as modified in claim 1, discloses the first open loop extends from the end of the first annular leg portion and extends axially along a first axial direction and curves to extend axially along a second axial direction that is opposite the first axial direction (Swensen, Fig. 5).
Regarding claim 7, the Davis reference, as modified in claim 6, discloses the second open loop extends from the first open loop and extends axially along the second axial direction and curves to extend axially along the first axial direction (Swensen, Fig. 5).
Regarding claim 8, the Davis reference, as modified in claim 7, discloses the third open loop extends from the second open loop axially along the first axial direction and curves to extend axially along the second axial direction to the end of the second annular leg portion (Swensen, Fig. 5).
Regarding claim 9, the Davis reference, as modified in claim 8, discloses first open loop and the second open loop collectively span at least about 80% of a radial width of the annulus (Swensen, Fig. 5).
Regarding claim 10, the Davis reference, as modified in claim 9, discloses at least one of the first open loop and the second open loop spans at least about 50% of the radial width of annulus (Swensen, Fig. 5).
Regarding claim 11, the Davis reference, as modified in claim 1, discloses the first open loop forms a curved portion that spans an arc of at least about 90 degrees (Swensen, Fig. 5).
Regarding claim 12, the Davis reference, as modified in claim 11, discloses the second open loop forms a curved portion that spans an arc of greater than 90 degrees (Swensen, Fig. 5).
Regarding claim 13, the Davis reference, as modified in claim 12, discloses the third open loop forms a curved portion that spans an arc of greater than 90 degrees (Swensen, Fig. 5).
Regarding claim 14, the Davis reference, as modified in claim 1, discloses the first open loop has radius of curvature r1, and wherein the second open loop has a radius of curvature, r2, and wherein r1 is less than r2 (Swensen, Fig. 5).
Regarding claim 15, the Davis reference, as modified in claim 14, discloses the second open loop has a radius of curvature, r2, and wherein the third open loop has radius of curvature, r3, and wherein r2 is greater than r3 (Swensen, Fig. 5).
Regarding claim 16, the Davis reference, as modified in claim 15, discloses the first open loop has radius of curvature r1, wherein the third open loop has radius of curvature, r3, and wherein r1 is greater than or equal to r3 (Swensen, Fig. 5).
Regarding claim 17, the Davis reference, as modified in claim 1, discloses the first open loop has a radial width, w1, wherein the second open loop has a radial width w2, and wherein w1 is less than w2 (Swensen, Fig. 5).
Regarding claim 18, the modified Davis reference discloses the invention substantially as claimed in claim 17.
However, the modified Davis reference fails to explicitly disclose the first open loop has a radial width, w1, wherein the second open loop has a radial width w2, wherein the third open loop has a radial width, w3, and wherein each of w1 and w2 are greater than w3.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the radial widths of the loops, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide the desired sealing pressure to the sealing assembly. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, the Davis reference, as modified in claim 17, discloses the first open loop has a radial width, w1, wherein the second open loop has a radial width w2, wherein the third open loop has a radial width, w3, wherein w1 is equal to w3, and wherein w2 is greater than each of w1 and w3 (Swensen, Fig. 5).
Regarding claim 20, the Davis reference, as modified in claim 1, discloses the annular seal is formed from a plurality of plies of material (Swensen, Fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675